       Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 1 of 19




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

ANNETTE ALBRITTEN,                                   Civil Action No.

     Plaintiff,

v.                                                   JURY TRIAL DEMANDED

ADP, INC.,

     Defendant.


                         COMPLAINT FOR DAMAGES

        COMES NOW, Annette Albritten (“Plaintiff” or “Ms. Albritten”), by and

through her undersigned counsel, and files this, her Complaint for Damages against

ADP, INC. (“Defendant” or “ADP”), and shows the Court as follows:

                           NATURE OF COMPLAINT

                                          1.

        Plaintiff brings this action for damages, liquidated damages, and reasonable

attorneys’ fees for Defendant’s violation of her rights under the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. § 12111 et seq. (“ADA”).




                                          1
      Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 2 of 19




                          JURISDICTION AND VENUE

                                            2.

       Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. §§ 1331

and 1343, 42 U.S.C. § 12117, and 29 U.S.C. § 261(b).

                                            3.

       Defendant does business in this judicial district. Additionally, the unlawful

employment practices alleged in this Complaint were committed within this

district. In accordance with 28 U.S.C. § 1391, venue is appropriate in this Court.

                                      PARTIES

                                            4.

       Plaintiff is a citizen of the United States of America and a resident of the

State of Georgia. Plaintiff is subject to the jurisdiction of this Court.

                                            5.

       Defendant is a Foreign Profit Corporation qualified and licensed to do

business in Georgia, and at all times material hereto has conducted business within

this District.




                                           2
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 3 of 19




                                         6.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its Registered Agent, CT Corporation System, 289 S. Culver St.,

Lawrenceville, GA 30046-4805.

                                         7.

      At all such times, Plaintiff was also an “employee” of Defendant as defined

under the ADA at 42 U.S.C. § 12111(4).

                                         8.

      During all times relevant hereto, Defendant has employed fifteen (15) or

more employees for the requisite duration under the ADA. Defendant is therefore

covered under the ADA in accordance with 42 U.S.C. § 12111(5).

                     ADMINISTRATIVE PROCEDURES

                                         9.

      Plaintiff timely filed a charge of discrimination against Defendant with the

Equal Employment Opportunity Commission (“EEOC”) on March 23, 2020.

                                         10.

      The EEOC issued a “Notice of Right to Sue” on June 3, 2020, entitling an

action to be commenced within ninety (90) days of receipt of that notice.




                                         3
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 4 of 19




      This action has been commenced within ninety (90) days of receipt of the

“Notice of Right to Sue.”

                            FACTUAL ALLEGATIONS

                                        12.

      Plaintiff began working for the Defendant on or about April 18, 2016, at the

ADP Alpharetta location as a COS Payroll Specialist I, at an hourly rate of $19.24.

                                        13.

      In February 2018, Plaintiff reported occurrences of harassment against a

fellow co-worker by her team lead, Cristina Ferguson.        Plaintiff reported the

harassment to Tiffany Johnson, CPP, Manger II, Payroll Operations. Ms. Johnson

told Plaintiff to report Ms. Ferguson. Plaintiff then reported Ms. Ferguson to Amy

Davis, Human Resources.

                                        14.

      In June 2018, Plaintiff received a written warning regarding her

performance. Plaintiff had received no prior warning during her employment.

                                        15.

      In July 2018, Plaintiff went to Amy Davis to report the harassment of

Tiffany Johnson. Following her reporting the harassment, Tiffany Johnson began




                                         4
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 5 of 19




picking on her, humiliating her in front of co-workers, and giving her more work

than the other co-workers.

                                         16.

      Amy Davis told Plaintiff that she was being retaliated against by Tiffany

Johnson.

                                         17.

      Plaintiff was out of work for the month of July 2018 for surgery and

treatment related to breast cancer. During surgery tissue samples were taken for

biopsy. While Plaintiff was out on medical leave Cristina Ferguson was promoted

to Manager-Payroll Operations and Tiffany Johnson, Director.

                                         18.

      On September 11, 2018, Plaintiff sought treatment with Navneet Dhillon,

MD, a board-certified physician in medical oncology at Georgia Cancer

Specialists. Dr. Dhillon referred Plaintiff to genetic specialists and surgeon for

additional evaluations and treatment due to the results of the tissue samples taken.

                                         19.

      Plaintiff requested time off for a doctor’s appointment on September 28,

2018, but the appointment was not approved.




                                          5
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 6 of 19




                                        20.

      Plaintiff asked Amy Davis, Human Resources, for the Certification of

Health Care form for Family and Medical Leave Act, (“FMLA”). Dr. Dhillon’s

office completed the form and sent the completed form to ADP Leave

Administration on October 30, 2018. The certification was approved.

                                        21.

       Dr. Dhillon confirmed on the certification form that follow-up appointments

or work part-time or work on a reduced scheduled may be medically necessary.

The estimated treatment schedule was follow-up appointments every 3-6 months or

as needed with the estimated frequency of flare-ups to be 2-3 times per week

lasting 1-2 days per episode along with oral therapy and monitoring.

                                        22.

      On November 20, 2018, Plaintiff received her final written warning from

Tiffany Johnson, for lack of sufficient improvements. After receiving the final

warning Plaintiff began applying for positions within ADP.

                                        23.

      In December 2018, Plaintiff applied for the position of Implementation

Specialist I, to be located in Virginia. She had passed three interviews coordinated




                                         6
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 7 of 19




through an ADP recruiter in VA. The recruiter contacted Cristina Ferguson and

Ms. Ferguson told the recruiter that Plaintiff was not eligible to apply for positions.

                                          24.

      On or about May 13, 2019, Plaintiff filed a complaint against her manager,

Cristine Ferguson. Ms. Ferguson was not allowing Plaintiff to take time off for

appointments related to her cancer treatment.

                                          25.

      On September 13, 2019, Plaintiff sought treatment at Atlanta Hand

Specialist with Amit Patel, MD with stiffness of her left hand and was diagnosed

with carpal tunnel syndrome of her left upper limb.

                                          26.

      Plaintiff could have returned to work on September 13, 2019 but was not

allowed to return until ADP received medical certification. Plaintiff returned on

September 20, 2019 but would need additional treatment of therapy three times per

week for four weeks.

                                          27.

      The requested accommodations consisted of allowing Plaintiff to keep her

regularly scheduled doctor and treatment appointments.




                                           7
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 8 of 19




                                         28.

      On September 20, 2019, Defendant terminated Plaintiff’s employment as

involuntary.

                                         29.

      Defendant terminated Plaintiff because she had a record of disability or

because it regarded her as disabled.

                                         30.

      The Defendant retaliated against Plaintiff for requesting accommodations

and complaining about harassment. The Defendant terminated her employment in

violation of her rights under ADA.


                             CLAIMS FOR RELIEF

                           COUNT I
        DISABILITY DISCRIMINATION IN VIOLATION OF ADA

                                         31.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         32.

      Plaintiff has physical impairments, which limited one or more major life

activities, including but not limited to seeing, hearing, speaking, learning, reading,

concentrating, thinking, communicating, and working.


                                          8
      Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 9 of 19




                                          33.

      Plaintiff’s physical impairments are “disabilities” within the meaning of the

ADA, as amended.

                                          34.

      Defendant was aware of Plaintiff’s disabilities.

                                          35.

      Defendant regarded Plaintiff as having a disability such that she is a person

with a disability within the meaning of the ADA, as amended.

                                          36.

      Plaintiff has a record of having a disability such that she is a person with a

disability within the meaning of the ADA, as amended.

                                          37.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.

                                          38.

      Defendant terminated Plaintiff’s employment because of her disability,

perceived disability, or record of having a disability.




                                           9
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 10 of 19




                                        39.

      Defendant terminated Plaintiff’s employment shortly after Plaintiff

requested an accommodation due to her disability.

                                        40.

      By terminating Plaintiff’s employment because of her disability, perceived

disability, or record of having a disability, Defendant violated the ADA, as

amended.

                                        41.

      Defendant treated other employees outside Plaintiff’s protected class

differently.

                                        42.

      Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of this violation of

the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12111 et

seq., 42 U.S.C. §2000e et seq. and 42 U.S.C. §1981A.

                                        43.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.




                                        10
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 11 of 19




                                        44.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity, and has otherwise adversely affected her status

as an employee because of her disability.

                                        45.

      As a direct and proximate result Defendant’s violation of the ADA, Plaintiff

has been made the victim of acts that have adversely affected her psychological

and physical well-being.

                                        46.

      As a result of Defendant’s discriminatory actions against Plaintiff, she has

suffered lost compensation and benefits, emotional distress, inconvenience,

humiliation, and other indignities.

                                        47.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory

damages, equitable relief, attorneys’ fees, costs of litigation and all other relief

recoverable under the ADA, as amended.




                                        11
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 12 of 19




                                          48.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited

malice or reckless indifference to the federally protected rights of Plaintiff.

                                          49.

      Plaintiff thus seeks compensatory and punitive damages pursuant to

§102(a)(1) of the Civil Rights Act of 1991, 42 U.S.C. § 1981a(b).

                          COUNT II
         FAILURE TO ACCOMMODATE IN VIOLATION OF ADA

                                          50.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                          51.

      Plaintiff has physical impairments, which limited one or more major life

activities, including but not limited to seeing, hearing, speaking, learning, reading,

concentrating, thinking, communicating, and working.

                                          52.

      Plaintiff’s physical impairments are “disabilities” within the meaning of the

ADA, as amended.



                                          12
    Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 13 of 19




                                         53.

      Defendant was aware of Plaintiff’s disabilities.

                                         54.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.

                                         55.

      Plaintiff was able to perform the essential functions of her job with a

reasonable accommodation.

                                         56.

      Plaintiff requested that Defendant accommodate her disability by allowing

her to take medical leave when necessary for treatment and medical appointments.

                                         57.

      Upon receiving Plaintiff’s requests for an accommodation, Defendant failed

to engage in any interactive process with Plaintiff regarding her request for a

reasonable accommodation of her disability.

                                         58.

      Defendant refused to provide Plaintiff with reasonable accommodations,

even though to do so would not impose an undue hardship.




                                         13
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 14 of 19




                                          59.

         By refusing to accommodate Plaintiff, Defendant violated the ADA, as

amended.

                                          60.

         Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s failure to accommodate Plaintiff’s disability was undertaken in bad

faith.

                                          61.

         The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity, and has otherwise adversely affected her status

as an employee because of her disability.

                                          62.

         As a direct and proximate result Defendant’s violation of the ADA, Plaintiff

has been made the victim of acts that have adversely affected her psychological

and physical well-being.

                                          63.

         As a result of Defendant’s discriminatory actions against Plaintiff, she has

suffered lost compensation and benefits, emotional distress, inconvenience,

humiliation, and other indignities.


                                          14
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 15 of 19




                                          64.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory

damages, equitable relief, attorneys’ fees, costs of litigation and all other relief

recoverable under the ADA, as amended.

                                          65.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited

malice or reckless indifference to the federally protected rights of Plaintiff.

                         COUNT III
      RETALIATION IN VIOLATION OF THE ADA, AS AMENDED

                                          66.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                          67.

      Plaintiff has physicial impairments which substantially limit one or more

major life activities including but not limited to concentrating, thinking and

working.




                                          15
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 16 of 19




                                          68.

      Plaintiff’s physical impairments are “disabilities” within the meaning of the

ADA, as amended.

                                          69.

      Defendant was aware of Plaintiff’s disabilities

                                          70.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.

                                          71.

      Defendant terminated Plaintiff for requesting an accommodation for her

disability and/or perceived disability.

                                          72.

      Plaintiff’s request for an accommodation of her disability and/or perceived

disability constitutes protected conduct under the ADA, as amended.

                                          73.

      Defendant retaliated against Plaintiff by terminating her employment on the

basis of her request for an accommodation.




                                          16
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 17 of 19




                                         74.

      Defendant terminated Plaintiff’s employment within a close temporal

proximity to Plaintiff’s accommodation requests.

                                         74.

      Defendant’s proffered reasons for terminating Plaintiff’s employment are a

pretext designed to hide Defendant’s retaliatory motive.

                                         75.

      Defendant’s retaliatory actions against Plaintiff were in violation of the

ADA, as amended.

                                         76.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s retaliation against Plaintiff was undertaken in bad faith.

                                         77.

      As a result of Defendant’s retaliatory actions against Plaintiff, she has

suffered lost compensation and benefits, emotional distress, inconvenience,

humiliation, and other indignities.

                                         78.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory


                                         17
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 18 of 19




damages, equitable relief, attorneys’ fees, costs of litigation and all other relief

recoverable under the ADA, as amended.

                                          79.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited

malice or reckless indifference to the federally protected rights of Plaintiff.

                                          80.

      Plaintiff thus seeks compensatory and punitive damages pursuant to

§102(a)(1) of the Civil Rights Act of 1991, 42 U.S.C. § 1981a(b).

      WHEREFORE, Plaintiff judgment as follows:

      (a)           A declaratory judgment that Defendant has engaged in unlawful

                    employment practices in violation of the ADA;

      (b)           Injunctive relief of reinstatement, or front pay in lieu thereof,

                    and prohibiting Defendant from further unlawful conduct of the

                    type described herein;

      (c)           General damages for mental and emotional suffering caused by

                    Defendant’s misconduct;




                                          18
     Case 1:20-cv-03605-MHC-JCF Document 1 Filed 08/31/20 Page 19 of 19




      (d)          Punitive damages based on Defendant’s willful, malicious,

                   intentional,   and     deliberate   acts,   including   ratification,

                   condonation and approval of said acts;

      (e)          Special damages and/or liquidated damages for lost wages and

                   benefits and prejudgment interest thereon;

      (f)          Trial by jury as to all issues;

      (g)          Prejudgment interest at the rate allowed by law; and

      (h)          All other relief to which he may be entitled.


      Respectfully submitted the 31st day of August, 2020.

                                         BARRETT & FARAHANY

                                          s/ Ian E. Smith
                                         Ian E. Smith
                                         Georgia Bar No. 661492

                                         Attorney for Annette Albritten


1100 Peachtree Street, N.E., Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
iesmith@justiceatwork.com




                                           19
